Hill, Presiding Justice,
concurring.
Code § 39-1201 provides that public sales shall be on the first Tuesday in each month. From time to time the first Tuesday of the month falls on January 1 (New Year’s Day) or July 4 (Independence Day), well observed holidays. Consistent with Code § 102-102 (8), the General Assembly may want to provide that where the first Tuesday is a holiday, the sale shall take place on the following day (regardless of whether the notice specified January 1 or 2, or July 4 or 5). The General Assembly may also want to consider adapting Code § 109A-9 — 504 (3) to real estate foreclosures and thereby providing for actual notice of foreclosure to the debtor, tenants in possession, and other secured parties who have given written notice to the deed holder of their claims.
I concur in the opinion and judgment of the court.